Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 23, 2007 CHINO COMMERCIAL BANCORP (Exact name of registrant as specified in its charter) CA 000-52098 20-4797048 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 14345 Pipeline Avenue Chino, California Address of Principal Executive Offices Zip Code (909) 393-8880 Registrants telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the follow provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On July 23, 2007 the Registrant issued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Exhibit 99.1. Press release dated July 23, 2007 For Release July 23, 2007 OTC BB: CCBC CHINO COMMERCIAL BANCORP REPORTS SECOND QUARTER EARNINGS Chino, California The Board of Directors of Chino Commercial Bancorp, the parent company of Chino Commercial Bank NA, announced the results of operations for the second quarter ended June 30, 2007 with net earnings of $225,207 as compared with net earnings of $277,642 for the same quarter of 2006. The net earnings for the most recent quarter represent $0.29 per diluted share, as compared with $0.31 per diluted share, or reduction of 6.45% from the same quarter last year. Earnings year-to-date were $402,990 or $0.50 per diluted share as compared with net earnings of $542,173 or $0.61 per diluted share for the same period last year. The reduction in net income for the second quarter was caused in part by an FDIC assessment of $20,519 and interest expense on trust preferred securities of $50,962 which were not present during the same quarter last year. The year-to-date earnings were also impacted by a provision for loan loss reserves during the first quarter of $77,174 coupled with the FDIC assessment in the second quarter as well as $101,925 in interest expense on trust preferred securities. These combined expenses, which were not experienced in 2006 lowered pre-tax earnings by roughly $122,400 in the second quarter, and $154,400 year-to-date. Dann H. Bowman, President and Chief Executive Officer stated The formation of the Bank holding company last year, and certain regulatory expenses year-to-date make a direct comparison with last years operations difficult; however, we are very pleased with the fundamentals of the Bank. At the end of the quarter the Bank had no delinquent or non-performing loans, no loans on non-accrual and no credit losses year-to-date. Net earnings for the six months ended June 30, 2007 represent a return on average equity of 12.82% and a return on average assets of 0.93% compared to net earnings for the six months ended June 30, 2006 which represented a return on average equity of 15.46% and return on average assets of 1.22% . Financial Condition At June 30, 2007, total assets were $84.9 million, a decline of $5.6 million or 6.2% from December 31, 2006. Loans decreased $2.2 million during the first half of 2007 from $51.8 million at December 31, 2006 to an outstanding balance of $49.6 million at June 30, 2007. This represents a 4.2% decrease. Although the outstanding balances decreased, the committed but undisbursed portion of loans increased $3.3 million. Total deposits declined by 4.9% to $75.6 million at June 30, 2007, a decrease from $79.5 million at December 31, 2006. The Companys core deposits represent 96.9% of the total deposits. Earnings The Company posted net interest income for quarters ended June 30, 2007 and June 30, 2006 of $1,112,620 and $1,162,162, respectively. For six months ended June 30, the Company posted net interest income of $2,186,896 and $2,263,883 for 2007 and 2006, respectively. Average interest-earning assets were $76.7 million with average interest-bearing liabilities of $29.9 million yielding a net interest margin of 5.69% for the six months ended June 30, 2007 as compared to average interest-bearing assets of $80.5 million with average interest-bearing liabilities of $23.6 million yielding a net interest margin of 5.62% for the six months ended June 30, 2006. Non-interest income totaled $229,289 for the three months ended June 30, 2007, or a 46.1% increase from $156,963 earned during the second quarter of 2006. Non-interest income increased 45.3% for the six months ended June 30, 2007 totaling $441,159 as compared to $303,720 for the six ended June 30, 2006. Service charges on deposit accounts accounted for the majority of the increase in non-interest income. General and administrative expenses were $983,390 and $1,921,069 for the three and six months ended June 30, 2007 as compared to $844,139 and $1,647,377 for the three and six months ended June 30, 2006. The largest component of general and administrative expenses was salary and benefits expense of $496,303 for the second quarter of 2007 as compared to $433,195 for the three months ended June 30, 2006. Year-to-date comparisons of salary and benefits expense reports $978,155 for six months ended June 2007 and $842,343 for the same period in 2006. The increase in Salaries and benefits expenses was reflective of staff increases, salary increases, incentive compensation, and the increase in retirement plan accruals. Income tax expense was $138,561 and $243,352 for the three and six months June 30, 2007 as compared to $177,844 and $349,803 for the same periods of 2006. The effective income tax rate for 2007 and 2006 is approximately 39%. Forward-Looking Statements The foregoing contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements are not historical facts and include expressions about the Banks plans, objectives, managements expectations, intentions, relationships, opportunities, and technology and market condition statements. When used in these presentations, the words expects, anticipates, intends, plans, believes, seeks, estimates, or words of similar meaning, or future or conditional verbs, such as will, would, should, could, or may are generally intended to identify forward-looking statements. These forward-looking statements are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond the Companys control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. CHINO COMMERCIAL BANCORP CONSOLIDATED BALANCE SHEET June 30, 2007 and December 31, 2006 (unaudited) June 30, 2007 December 31, 2006 ASSETS: Cash and due from banks $ 6,044,733 $ 4,201,391 Federal funds sold 11,345,000 10,775,000 Cash and cash equivalents 17,389,733 14,976,391 Interest-bearing deposits in other banks 496,000 2,541,000 Investment securities available for sale 8,470,207 11,839,152 Investment securities held to maturity (fair value approximates $4,264,000 at March 31, 2007 and $4,696,000 at December 31, 2006) 4,372,852 4,784,277 Total investments 13,339,059 19,164,429 Loans Construction 1,720,521 1,925,067 Real estate 36,445,989 37,521,967 Commercial 10,599,833 11,655,290 Installment 823,157 670,765 Unearned fees and discounts (113,495 ) (136,046 ) Allowance for loan losses (676,452 ) (615,808 ) Total loans 48,799,553 51,021,235 Restricted stock 643,250 627,500 Accrued interest receivable 294,285 385,764 Fixed assets, net 2,172,077 2,222,503 Prepaid & other assets 2,216,604 2,076,976 Total assets $ 84,854,561 $ 90,474,798 LIABILITIES: Deposits Non-interest bearing $ 49,080,460 $ 53,845,147 Interest Bearing 26,480,027 25,608,988 Total deposits 75,560,487 79,454,135 Accrued interest payable 57,283 61,477 Accrued expenses & other payables 431,725 412,745 Subordinated debentures 3,093,000 3,093,000 Total liabilities 79,142,495 83,021,357 STOCKHOLDERS' EQUITY Common stock, authorized 10,000,000 shares with no par value, issued and outstanding 714,732 shares and 808,214 shares at June 30, 2007 and December 31, 2006, respectively. 2,868,257 5,022,984 Retained earnings 2,910,363 2,507,373 Accumulated other comprehensive loss (66,554 ) (76,916 ) Total equity 5,712,066 7,453,441 Total liabilities & equity $ 84,854,561 $ 90,474,798 CHINO COMMERCIAL BANCORP CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the three months ended For the six months ended June 30 June 30 2007 2006 2007 2006 Interest income Interest on investment scurities $ 149,129 $ 304,404 $ 314,051 $ 597,278 Interest on Federal funds and Due From Banks Time 155,723 108,702 298,866 186,576 Interest and fee income on loans 1,025,614 865,034 2,002,785 1,676,213 Total interest income 1,330,466 1,278,140 2,615,702 2,460,067 Interest expense Deposits 166,584 115,678 326,281 195,584 Other borrowings 51,262 300 102,525 600 Total interest expense 217,846 115,978 428,806 196,184 Net interest income 1,112,620 1,162,162 2,186,896 2,263,883 Provision for loan losses (5,249 ) 19,500 60,644 28,250 Net interest income after provision for loan losses 1,117,869 1,142,662 2,126,252 2,235,633 Non-interest income Service charges on deposit accounts 194,739 134,926 372,421 263,874 Other miscellaneous fee income 7,693 4,793 16,803 7,921 Dividend income from restricted stock 11,638 1,740 20,513 1,740 Income from bank owned life insurance 15,219 15,504 31,422 30,185 Total non-interest income 229,289 156,963 441,159 303,720 General and administrative expenses Salaries and employee benefits 496,303 433,195 978,155 842,373 Occupancy and equipment 87,083 97,314 180,323 201,953 Data and item processing 78,768 61,753 145,358 122,711 Advertising and marketing 35,845 25,529 75,371 39,978 Legal and professional fees 85,018 45,541 155,369 89,363 Insurance 8,187 6,196 14,545 12,340 Directors' fees and expenses 19,800 22,285 40,250 44,356 Other expenses 172,386 152,326 331,698 294,303 Total general & administrative expenses 983,390 844,139 1,921,069 1,647,377 Income before income tax expense 363,768 455,486 646,342 891,976 Income tax expense 138,561 177,844 243,352 349,803 Total income $ 225,207 $ 277,642 $ 402,990 $ 542,173 Basic earnings per share $ 0.31 $ 0.34 $ 0.54 $ 0.66 Diluted earnings per share $ 0.29 $ 0.31 $ 0.50 $ 0.61 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. July 23, 2007 By: /s/ Sandra F. Pender Sandra F. Pender Vice President and Chief Financial Officer
